                                                                                              ISTRIC
                                                                                         TES D      TC
                                                                                       TA




                                                                                                                     O
                                                                                  S




                                                                                                                      U
                                                                                 ED




                                                                                                                       RT
                          1 ROBERT E. HESS (SBN 178042)                                                          D
                                                                                                     RDERE




                                                                             UNIT
                                                                                               OO
                            rhess@hinshawlaw.com                                       IT IS S
                          2 Hinshaw & Culbertson LLP




                                                                                                                              R NIA
                            633 West 5th Street
                          3 47th Floor                                                                                  ers
                                                                                                        n   zalez Rog




                                                                             NO
                            Los Angeles, CA 90071-2043                                          onne Go
                                                                                       Judge Yv




                                                                                                                              FO
                          4 Telephone: 213-680-2800




                                                                              RT
                            Facsimile: 213-614-7399




                                                                                                                          LI
                          5                                                           ER




                                                                                 H




                                                                                                                        A
                                                                                                  11/16/18               C
                            Attorneys for Defendant                                        N                 F
                          6 Metropolitan Life Insurance Company                                D IS T IC T O
                                                                                                     R
                          7
                          8                        UNITED STATES DISTRICT COURT
                          9                     NORTHERN DISTRICT OF CALIFORNIA
                        10
                        11 JOHN DOE,                                        Case No. 3:18-cv-04622-YGR
                        12                Plaintiff,                        Honorable Yvonne    Gonzalez Rogers
                                                                            Crtrm.: 1 – 4th Floor – Oakland
                        13         vs.
                        14 METROPOLITAN LIFE INSURANCE                      STIPULATION FOR
                           COMPANY,                                         ADDITIONAL TIME FOR
                        15                                                  DEFENDANT TO RESPOND TO
                                   Defendant.                               PLAINTIFF’S COMPLAINT
                        16
                        17                                                  Current Date: November 15, 2018
                                                                            New Date: November 21, 2018
                        18
                                                                            Complaint Filed: July 31, 2018
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
HINSHAW & CULBERTSON LLP
      633 West 5th Street      STIPULATION FOR ADDITIONAL TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF’S COMPLAINT
           47th Floor
  Los Angeles, CA 90071-2043                                                              Case No. 3:18-cv-04622-YGR
         213-680-2800                                                                                           302834046v1 1013748
                         1                                       STIPULATION
                         2           Pursuant to Rule 6-1(a) of the Local Rules of Practice for the United States
                         3     District Court for the Northern District of California (“Local Rules”), Plaintiff John
                         4     Doe   (“Plaintiff”)   and   Defendant    Metropolitan    Life   Insurance    Company
                         5     (“Defendant”), by and through their respective counsel, hereby stipulate to a further
                         6     extension of time within which Defendant may respond to the Complaint filed by
                         7     Plaintiff on July 31, 2018 and served on Defendant on September 25, 2018.
                         8           Specifically, Defendant shall have an additional six (6) days from the current
                         9     response due date of November 15, 2018, in which to answer or otherwise respond,
                       10      such that a pleading filed on or before November 21, 2018 shall be deemed timely.
                       11      Good cause exists for this extension because Defendant has only recently retained
                       12      counsel, and additional time is needed to gather all relevant documents and all
                       13      matters previously reviewed and considered in connection with Plaintiff’s disability
                       14      claim (i.e., the “Administrative Record”), to formulate its interim litigation strategy
                       15      and to prepare its actual responsive pleadings.
                       16            This extension will not alter the date of any event or any deadline
                       17      already fixed by Court order.
                       18            IT IS SO STIPULATED.
                       19
                               DATED: November 14, 2018                      Hinshaw & Culbertson LLP
                       20
                                                                       By: /s/ Robert E. Hess
                       21                                                  ROBERT E. HESS
                                                                           Attorneys for Defendant
                       22                                                  Metropolitan Life Insurance Company
                       23
                               DATED: November 14, 2018                      BOLT KEENLEY KIM LLP
                       24
                                                                       By: /s/ James P. Keenley
                       25                                                  JAMES P. KEENLEY
                                                                           Attorneys for Plaintiff
                       26                                                  John Doe
                       27
                       28                                                1
HINSHAW & CULBERTSON LLP        STIPULATION FOR ADDITIONAL TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF’S COMPLAINT
      633 West 5th Street
           47th Floor                                                                      Case No. 3:18-cv-04622-YGR
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                        302834046v1 1013748
                         1     Filer’s Attestation: Pursuant to Local Rule 5-1(i)(3) regarding signatures, Robert
                               Hess hereby attests that concurrence in the filing of this document and its content
                         2     has been obtained by all signatories listed.
                         3
                         4
                         5
                         6
                         7
                         8
                         9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                                               2
HINSHAW & CULBERTSON LLP        STIPULATION FOR ADDITIONAL TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF’S COMPLAINT
      633 West 5th Street
           47th Floor                                                                      Case No. 3:18-cv-04622-YGR
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                                       302834046v1 1013748
